Tolman, J.
This is an action on a promissory note, brought by respondent as executrix of the estate of her deceased husband, *700against R. J. Fisher, as maker, and against the community composed of Fisher and wife, it being alleged that the note was made on behalf of and for the benefit of the community. Fisher’s answer admits the making of the note, but denies any consideration therefor, and alleges that he signed the note as an accommodation maker only, to enable the payee to borrow the amount of the note from his bank to put into an enterprise in which both were interested. Mrs. Fisher, answering separately, denies that the note is a community obligation. The case was tried to the court sitting without a jury, resulting in a judgment against Fisher individually and against the community for the full amount due on the note, from which judgment the case is brought here on appeal.
The errors assigned raise questions of fact only, necessitating a careful study of the evidence introduced. No good purpose could be served by setting forth and discussing the evidence here. It is sufficient to say that we have given due consideration to appellant’s argument, and considered and weighed the evidence in the light of that argument, and cannot find that the evidence preponderates against the findings of the trial court in any respect. Indeed we think the evidence amply warrants those findings.
The judgment appealed from is therefore affirmed.
Holcomb, C. J., Bridges, Fullerton, and Mount, JJ., concur.